Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 1 of 13 PAGEID #: 1577




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

  ADAM JONES,                           :
               Petitioner,
        v.                                   Case No. 3:19-cv-180
                                        :
  JEFF NOBLE, Warden, Madison                JUDGE WALTER H. RICE
  Correctional Institution,
                                        :
               Respondent.




        DECISION AND ENTRY ADOPTING IN PART AND REJECTING IN
        PART UNITED STATES MAGISTRATE JUDGE’S REPORT AND
        RECOMMENDATIONS (DOC. #17) AND SUPPLEMENTAL REPORT
        AND RECOMMENDATIONS (DOC. #21); SUSTAINING IN PART
        AND OVERRULING IN PART PETITIONER’S OBJECTIONS THERETO
        (DOCS. ##18, 22); DISMISSING WITH PREJUDICE AMENDED
        PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF HABEAS
        CORPUS (DOC. #3); GRANTING CERTIFICATE OF APPEALABILITY
        AND LEAVE TO APPEAL IN FORMA PAUPERIS; JUDGMENT TO
        ENTER IN FAVOR OF RESPONDENT AND AGAINST PETITIONER;
        TERMINATION ENTRY




        Petitioner Adam Jones was convicted in state court on one count of child

 endangering and sentenced to eight years imprisonment. This matter is currently

 before the Court on his Amended Petition Under 28 U.S.C. § 2254 for Writ of

 Habeas Corpus, Doc. #3. Jones raises just one ground for relief, an ineffective-

 assistance-of-counsel claim.

       On November 14, 2019, United States Magistrate Judge Michael R. Merz

 issued a Report and Recommendations, Doc. #17, recommending that the Petition
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 2 of 13 PAGEID #: 1578




 be dismissed with prejudice, but that Jones be granted a certificate of appealability

 and leave to appeal in forma pauperis. Jones filed timely Objections, Doc. #18,

 and Respondent filed a reply, Doc. #20. The Court recommitted the matter to

 Magistrate Judge Merz, who issued a Supplemental Report and Recommendations,

 Doc. #21. Jones again filed timely Objections, Doc. #22.

          This Court is required to make a de novo review of those portions of the

 Reports and Recommendations to which proper Objections have been filed. Fed.

 R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1).

                                            A.

          Jones’s girlfriend had a four-year-old daughter named Marianne. In August

 of 2010, Marianne was left in Jones’s care. He maintains that he put her down

 for a nap, and 20 minutes later, found her on the floor, gurgling, with her eyes

 rolled back in her head. Marianne was taken to the hospital. She had a large knot

 on her forehead, bruising on her left ear, and a large subdural hematoma in her

 brain.

          Jones was charged with child endangering. At trial, Jones’s attorney

 suggested that the hematoma may have been caused by the child’s complex

 medical condition or by a fall that she had experienced approximately three weeks

 earlier. The Government’s expert witnesses dispelled these theories, ruling out all

 potential causes of injury other than abusive head trauma a/k/a “shaken-baby

 syndrome.” Defense counsel cross-examined these expert witnesses, but

 presented no expert witnesses of his own. The jury convicted Jones.


                                            2
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 3 of 13 PAGEID #: 1579




       Jones filed a petition for post-conviction relief under Ohio Revised Code

 § 2953.21, alleging ineffective assistance of counsel. At the evidentiary hearing,

 to support his theory that the hematoma could have been caused by something

 other than abusive head trauma, Jones presented expert witness testimony of

 Kenneth Monson and Dr. Robert Rothfeder.

       Dr. Rothfeder, an emergency room physician, interpreted Marianne’s CT

 scan to show the presence of a chronic subdural hematoma, which could have

 been several weeks old, and an acute subdural hematoma, which caused new

 bleeding. However, he could not render an opinion within a reasonable degree of

 medical certainty as to the cause of the chronic subdural hematoma or when it

 originated. He testified, however, that it was possible that it resulted from

 Marianne’s earlier fall. State v. Jones, 2018-Ohio-673, 106 N.E.3d 353, at ¶¶24-

 25 (2d Dist.).

       Kenneth Monson, a bioengineering professor, testified that “the acceleration

 levels from shaking someone are too low to produce a head injury such as bleeding

 on the brain.” Id. at ¶34. Although Monson testified that the hematoma could

 have resulted from a short fall off the bed, he conceded that this would have been

 “quite unlikely.” Id. at ¶¶36-37.

       Jones also presented testimony from his trial attorney, Andrew

 Wannemacher, who admitted that he should have hired an expert witness to

 counter the Government’s expert witnesses, and that his failure to do so was not a

 strategic move. He explained that one expert witness refused to testify at trial,


                                           3
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 4 of 13 PAGEID #: 1580




 and others wanted more money than Wannemacher believed the court would

 authorize. Id. at ¶38.

        At the evidentiary hearing, the Government presented rebuttal testimony

 from Dr. Robert Shapiro, a child-abuse pediatrician. Shapiro testified that

 Marianne’s hematoma could not have been caused by a short fall, and that

 biomechanical studies were of limited use in determining the cause of injuries. Id.

 at ¶40. Shapiro also gave multiple “compelling” reasons for rejecting Dr.

 Rothfeder’s theory that Marianne had an older, chronic subdural hematoma. Id. at

 ¶41.

        Based on the testimony presented, the trial court overruled the petition for

 post-conviction relief, and the Second District Court of Appeals affirmed that

 decision. The Second District, in a lengthy opinion, held that Jones had failed to

 satisfy the two-prong test set forth in Strickland v. Washington, 466 U.S. 668

 (1984). Although the court found deficient performance on the part of Jones’s

 trial counsel in failing to retain expert witnesses, 2018-Ohio-673, at ¶62, it

 concluded that the trial court’s credibility analysis was not unreasonable, and that

 the trial court did not abuse its discretion in finding that there was no reasonable

 probability that the result of the proceeding would have been different had the

 evidence presented at the post-conviction evidentiary hearing been presented at

 trial. In short, that evidence “is not sufficient to undermine our confidence in the

 outcome of his trial.” Id. at ¶68.




                                           4
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 5 of 13 PAGEID #: 1581




       The Second District agreed with the trial court that the testimony of Jones’s

 expert witnesses had negligible probative value. The Government’s witnesses had

 much more clinical experience and, unlike Jones’s experts, were able to state their

 opinions to a reasonable medical certainty. Id. at ¶ 65.

       The court noted that Dr. Rothfeder apparently believed that, absent an

 eyewitness or an admission by the defendant, it would be impossible to conclude

 that the injuries were caused by child abuse, and “in those circumstances he does

 not believe in the abusive head trauma/shaken baby diagnosis at all.” Id.

 Moreover, on cross-examination, Dr. Rothfeder admitted that he was wrong when

 he stated that Marianne had abnormal coagulation at the time she was admitted to

 the hospital. Id. at ¶ 27. The court found that this “would have resulted in further

 loss of credibility with the jury.” Id. at ¶65.

       As to Monson, the Second District found that, “taking Monson’s testimony

 at face-value leads to the conclusion that an intensely forceful event occurred in

 Marianne’s bedroom,” a conclusion consistent with the State’s expert witnesses

 and contrary to Dr. Rothfeder’s. Id. at ¶66. In addition, there are no

 biomechanical studies “measuring the effect of impact forces on the brains of live

 humans.” Id.

       The Second District acknowledged that a small minority of the medical

 community rejects any diagnosis of abusive head trauma. However, it found no

 abuse of discretion in the trial court’s conclusion that the post-conviction evidence

 presented by Jones did not support a finding of prejudice. Id. at ¶¶67-68.


                                            5
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 6 of 13 PAGEID #: 1582




       Judge Froelich, however, filed a dissenting opinion. He concluded that, had

 Jones’s expert witnesses testified at trial, there is a reasonable probability that the

 result would have been different. Id. at ¶70. In Judge Froelich’s opinion, the jury

 should have been presented with expert testimony from both sides and permitted

 to make its own credibility determinations. In depriving the jury of that

 opportunity, he believed that “confidence in the fairness of the proceeding and the

 outcome of the case is undermined.” Id. at ¶74.



                                           B.

       In his Report and Recommendations, Doc. #17, Magistrate Judge Merz

 found that the Second District did not unreasonably apply Strickland in concluding

 that Jones had failed to establish the requisite prejudice from his attorney’s failure

 to present the expert witness testimony of Dr. Rothfeder and Kenneth Monson at

 trial. Magistrate Judge Merz stated that it was doubtful that Dr. Rothfeder would

 have qualified as an expert witness under Daubert v. Merrell Dow Pharmaceuticals,

 Inc., 509 U.S. 579 (1993), given the doctor’s strong belief that shaken baby

 syndrome must be ruled out in each case where there is neither an admission nor

 an eyewitness to the alleged abuse. 1 Citing the numerous criticisms raised against

 Dr. Rothfeder at the evidentiary hearing, Magistrate Judge Merz found that it is

 very unlikely that Rothfeder’s testimony would have changed the result of the trial.



 1
    Jones notes, however, that the trial judge did find Dr. Rothfeder, an emergency
 room physician, qualified to testify as an expert in the area of child abuse.

                                            6
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 7 of 13 PAGEID #: 1583




       Magistrate Judge Merz also noted that Mr. Monson’s opinion was largely

 consistent with the opinions of the Government’s expert witnesses. Doc. #17,

 PageID##1534-35. He therefore recommended that the Petition for Writ of

 Habeas Corpus be dismissed with prejudice. Nevertheless, citing the dissenting

 opinion for the proposition that reasonable jurists could disagree on this issue,

 Magistrate Judge Merz recommended granting a certificate of appealability.

       Jones filed Objections to the Report and Recommendations, arguing that

 Magistrate Judge Merz erred in finding that the Second District had not

 unreasonably applied the prejudice prong of Strickland. Citing Buck v. Davis,

 –U.S.–, 137 S. Ct. 759 (2017), and Wiggins v. Smith, 539 U.S. 510 (2003),

 Jones argued that he has demonstrated a reasonable probability that “with

 testimony from his medical and biomechanical experts, at least one juror would

 have harbored a reasonable doubt about whether or not he caused the child’s

 injuries.” Doc. #18, PageID#1540. According to Jones, the jury must be

 permitted to hear both sides of the expert witness debate concerning shaken baby

 syndrome. In the alternative, he requests a certificate of appealability.

       Respondent filed a Response to Jones’s Objections, Doc. #20, pointing out

 that the Second District and Magistrate Judge Merz had each explained at length

 why testimony from Jones’s expert witnesses likely would not have changed the

 outcome of the jury’s verdict. Respondent also argued that the dissenting opinion

 did not justify a certificate of appealability because this case does not rise to the

 level of an “extreme malfunction” that warrants habeas corpus relief. See


                                            7
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 8 of 13 PAGEID #: 1584




 Harrington v. Richter, 562 U.S. 86, 102-03 (2011) (“Section 2254(d) reflects the

 view that habeas corpus is a guard against extreme malfunctions in the state

 criminal justice systems, not a substitute for ordinary error correction through

 appeal.”) (internal quotations omitted).

       On recommittal, Magistrate Judge Merz issued a Supplemental Report and

 Recommendations, Doc. #21, adhering to his original suggestions. He noted that,

 in Harrington v. Richter, 562 U.S. 86 (2011), the Supreme Court held that the

 relevant inquiry under the second prong of Strickland is whether it is “reasonably

 likely the result would have been different. . . The likelihood of a different result

 must be substantial, not just conceivable.” Id. at 111-12 (internal quotations

 omitted).

       Magistrate Judge Merz rejected Jones’s argument that it is sufficient to

 create reasonable doubt in the mind of one juror. He noted that Jones had cited to

 Buck and Wiggins, both capital cases, in which reasonable doubt in the mind of

 one juror during the penalty phase of the trial could prevent a death sentence. In

 contrast, in a non-capital case such as Jones’s, reasonable doubt in the mind of

 one juror would result in a hung jury and a mistrial, likely followed by a second trial

 at which the State could correct any mistakes it had made in the first trial. The

 Magistrate Judge stated that “Jones cites no authority for the proposition that a

 mistrial is a sufficiently different outcome from conviction to ‘count’ for Strickland

 prejudice analysis.” Doc. #21, PageID##1556.




                                            8
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 9 of 13 PAGEID #: 1585




       Jones filed Objections to the Supplemental Report and Recommendations,

 Doc. #22. He disagrees with Magistrate Judge Merz’s conclusion that Strickland

 requires the defendant to show a reasonable probability of an acquittal. The Court

 SUSTAINS this particular Objection, given that there is Sixth Circuit law contrary

 to the Magistrate Judge’s conclusion.

       In Walker v. Hoffner, 534 F. App’x 406 (6th Cir. 2013), the Sixth Circuit

 held that, in order to satisfy the prejudice prong of Strickland, a defendant need

 not show that, but for counsel’s deficient performance, he would have been

 acquitted. Rather, the defendant need show only that, because of counsel’s

 errors, “his trial was unfair such that we can no longer be confident in the verdict.”

 Id. at 412-13. “The Supreme Court has never held that prejudice under Strickland

 requires a court to examine whether acquittal was likely; the standard has always

 been concerned with the probability of a different result based on the fairness of

 the proceeding.” Id. at 412. In Walker, the court cited several different outcomes

 that would have been better than a conviction, “including a hung jury, or guilty by

 reason of mental insanity.” Id. 2

       Accordingly, under Sixth Circuit law, evidence sufficient to create

 reasonable doubt in the mind of one juror may be sufficient to satisfy the prejudice

 prong of Strickland. The relevant question, under Strickland, is whether, but for



 2
    But see Hobdy v. Raemisch, 916 F.3d 863, 881 (10th Cir. 2019) (“Nothing in
 Strickland suggests that the prejudice standard can be satisfied by something less
 than an acquittal.”).


                                           9
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 10 of 13 PAGEID #: 1586




 counsel’s errors, there is a reasonable probability that the “result of the

 proceeding” would have been different. 3 466 U.S. at 694. “A reasonable

 probability is a probability sufficient to undermine confidence in the outcome.” Id.

       The relevant question, then, is whether there is a reasonable probability that,

 but for counsel’s failure to present expert witness testimony, Jones would not

 have been convicted of child endangering. More specifically, did his attorney’s

 deficient performance render the trial “unfair such that we can no longer be

 confident in the verdict”? Walker, 534 F. App’x at 413.

       In the Supplemental Report and Recommendations, Magistrate Judge Merz

 again found that the Second District’s conclusion, that Jones had failed to

 establish the requisite prejudice, was not an objectively unreasonable application of

 the second prong of Strickland. Doc. #21. With respect to the competing medical

 evidence concerning a diagnosis of shaken baby syndrome, Magistrate Judge Merz

 noted that, unlike Jones’s expert witnesses, one of the Government’s expert

 witnesses had treated Marianne and another had acted as a consultant in her

 treatment.

       Moreover, unlike Dr. Rothfeder, who categorically rejected the abusive head

 trauma diagnosis in every case in which there was no admission and no

 eyewitness to the abuse, there was no evidence to suggest that the Government’s



 3
    The Court agrees that “the result of the proceeding” means the hearing or trial
 that gave rise to the ineffective-assistance-of-counsel claim. Subsequent case
 developments, such as a conviction following a hung jury and declaration of a
 mistrial, are largely irrelevant in analyzing the prejudice prong.

                                           10
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 11 of 13 PAGEID #: 1587




 witnesses “so fully subscribed to the shaken baby syndrome that they categorically

 ‘denied the legitimacy of its criticism.’” Id. at PageID##1557-59. Magistrate

 Judge Merz noted that Dr. Rothfeder’s beliefs had been generally rejected in the

 medical community. Moreover, Mr. Monson offered no opinion in support of

 Jones’s theory that Marianne’s hematoma was caused by a short fall from the bed.

       Jones has also filed an Objection to this portion of the Supplemental Report

 and Recommendations, Doc. #22. He argues that Dr. Rothfeder’s criticism “goes

 to the assertion of abuse-causation to a reasonable degree of medical certainty by

 experts. . . It is the assertion that abuse is, rather than that it could be, the cause

 of the injuries that creates the divide, both in this case and more globally.” Id. at

 PageID#1567. He maintains that, because shaken baby syndrome is an etiology

 rather than a diagnosis, it is impossible to conclude to a reasonable degree of

 medical certainty that the injuries at issue were the result of child abuse. Id. at

 PageID#1572. Jones cites to numerous scholarly articles discussing this topic.

       Having reviewed the parties’ briefs and carefully considered their arguments,

 the Court OVERRULES Jones’s Objections to this portion of the Supplemental

 Report and Recommendations. As the Second District noted, the function of the

 court is not to solve disagreements among the medical community at large, but to

 determine whether the trial court abused its discretion in determining that

 counsel’s failure to present the same evidence at trial that was presented at the

 post-conviction hearing would not support a reasonable probability of a different

 result. State v. Jones, 2018-Ohio-673, at ¶68.


                                            11
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 12 of 13 PAGEID #: 1588




       The numerous criticisms of the testimony of Dr. Rothfeder and Mr. Monson,

 as detailed by the trial court, the Second District Court of Appeals, and by

 Magistrate Judge Merz, lead this court to conclude that the Second District did not

 unreasonably apply the prejudice prong of Strickland. As Magistrate Judge Merz

 noted in his Report and Recommendations, the State’s expert witnesses convinced

 the jury, beyond a reasonable doubt, that Jones caused Marianne’s injuries, and

 they did so by using the technique of differential diagnosis to rule out other

 possible causes. The Second District concluded that Dr. Rothfeder and Mr.

 Monson did not present credible, compelling evidence to rebut the State’s

 causation theory. The undersigned agrees with Magistrate Judge Merz that “the

 Second District’s conclusion[,] that failure to present these two particular experts

 did not result in prejudice[,] is not an unreasonable application of Strickland.” Doc.

 #17, PageID#1535.

       Counsel’s deficient performance did not render the trial so unfair that

 confidence in the jury’s verdict is undermined. Accordingly, habeas corpus relief is

 not justified in this case. Nevertheless, the Court agrees with Magistrate Judge

 Merz that, because reasonable jurists could disagree on this issue, a certificate of

 appealability is warranted and Jones should be given leave to appeal in forma

 pauperis.




                                           12
Case: 3:19-cv-00180-WHR-MRM Doc #: 23 Filed: 05/18/20 Page: 13 of 13 PAGEID #: 1589




                                          C.

       For the reasons set forth above, the Court ADOPTS IN PART and REJECTS

 IN PART Magistrate Judge Merz’s Report and Recommendations (Doc. #17), and

 Supplemental Report and Recommendations (Doc. #21), and SUSTAINS IN PART

 and OVERRULES IN PART Petitioner’s Objections thereto (Docs. ##18, 22).

       The Court DISMISSES WITH PREJUDICE the Amended Petition Under 28

 U.S.C. § 2254 for Writ of Habeas Corpus (Doc. #3). Judgment shall be entered in

 favor of Respondent and against Petitioner. However, for the reasons expressed

 by Magistrate Judge Merz, the Court GRANTS a certificate of appealability and

 leave to appeal in forma pauperis.

       The captioned case is hereby ordered terminated upon the docket records of

 the United States District Court for the Southern District of Ohio, Western Division,

 at Dayton.




 Date: May 18, 2020
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                          13
